GRANTED and Opinion Filed December 28, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00279-CV

          IN RE CHRIS CARTER AND KAREN PIERONI, Relators

           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-07054

                         MEMORANDUM OPINION
                     Before Justices Myers, Molberg, and Evans
                             Opinion by Justice Myers
      This original proceeding concerns the Confederate Monument that formerly

stood in Pioneer Park Cemetery in Dallas. Chris Carter and Karen Pieroni seek a

writ of injunction to prevent the City of Dallas and the Mayor and City Councilmen,

from acting to disassemble, remove, demolish, or alter the Monument. At this time,

the Monument has been dismantled and moved to a storage facility. We conclude

that granting the writ of injunction is necessary to preserve our jurisdiction over

Relators’ pending interlocutory appeal. Accordingly, we grant the writ of injunction

to the extent that we require the Real Parties in Interest to maintain the storage of the

Monument and prohibit them from acting to dispose of or harm the Monument.
                                 BACKGROUND
      In 2017, the City announced its plan to demolish and remove the Monument

and to remove and sell a statue of Robert E. Lee. The City filed an application for a

certificate of demolition of the Monument with the City Landmark Commission,

which processes applications concerning historic districts and structures.        The

Landmark Commission approved the City’s application and issued a certificate of

demolition. Carter appealed the Landmark Commission’s decision to the City Plan

Commission, which affirmed the Landmark Commission’s decision approving the

City’s application.

      Relators then filed the underlying lawsuit in district court against the City and

the Plan Commission. In the lawsuit, Relators appealed the Plan Commission’s

decision upholding the Landmark Commission’s granting the certificate of

demolition of the monument. Relators also alleged the City violated 42 U.S.C.

§ 1983 by violating Relators’ First Amendment rights, and that the City violated the

Texas Open Meetings Act, the Texas Antiquities Code, the Texas Citizens

Participation Act (TCPA), and section 2166.5011 of the Government Code. Relators

also sought a declaratory judgment that the City’s application to the Landmark

Commission and the certificate of demolition were issued without legal authority.

Relators sought a temporary restraining order as well as mandamus and injunctive

relief. The trial court denied Relators’ application for a temporary injunction. The

court dismissed Relators’ claims under the Open Meetings Act, Government Code

                                         –2–
section 2166.5011, the appeal of the Plan Commission’s decision, and the suit for

declaratory judgment for lack of standing. The court determined that Relators had

abandoned their complaints under the First Amendment and the TCPA. The court

also ruled that Relators’ pleading alleging violation of the Antiquities Code did not

establish their standing, but the court provided appellees the opportunity to replead

that cause of action.

      Relators then filed an interlocutory appeal of the trial court’s grant of the plea

to the jurisdiction. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8). They also

filed this original proceeding seeking an injunction barring the City from acting

further toward the disassembly, demolition, alteration, or moving the Monument

while the appeal is pending.

      Before Relators filed their lawsuit, another lawsuit to stop the City from

demolishing the Monument was proceeding. Warren Johnson, Katherine Gann, and

an organization called Return Lee to Lee Park filed suit, Return Lee to Lee Park v.

Rawlings, No. 05-19-00456-CV (Tex. App.—Dallas Dec. 28, 2020, no pet. h.), to

stop the City from removing or damaging the Monument or the statue of Robert E.

Lee. The trial court denied the plaintiffs’ request for injunctive relief and dismissed

the petition due to the plaintiffs’ lack of standing and the defendants’ immunity from

suit. The plaintiffs appealed, and they filed an original proceeding, In re Return Lee

to Lee Park, No. 05-19-00774-CV, requesting that we enter a writ of injunction

barring the City from selling the statue or demolishing the Monument. See In re
                                         –3–
Return Lee to Lee Park, No. 05-19-00774-CV, 2019 WL 5119437, at *1–2 (Tex.

App.—Dallas Oct. 10, 2019, orig. proceeding) (mem. op.). However, by this time,

the City had already sold the statue. Id. at *1. We concluded that the litigation

concerning the statue was moot, but we determined an injunction was necessary to

preserve our jurisdiction concerning the Monument. Id. at *1–2. We enjoined the

City from altering, removing, or destroying the Monument pending final disposition

of the appeal in Return Lee to Lee Park v. Rawlings or further order of the Court,

and we ordered the relators to post a $50,000 bond. Id. at *2.

      In June 2020, the City filed a motion to reconsider the injunction and asserted

that the Monument was at risk of vandalism or destruction from public protests. The

City requested permission to remove and store the Monument in a way that would

not damage it or disturb the graves in the cemetery and that would permit its

reassembly. We granted the motion to reconsider and lifted the stay to the extent

that we allowed the City to disassemble and store the Monument, which the City did.

We then ordered the $50,000 bond released to the relators.

      In the case before us, we deferred ruling on Relators’ petition for writ of

injunction because an injunction was in place against the City concerning the

Monument in In re Return Lee to Lee Park. Today, the Court issued the opinion and

judgment in Return Lee to Lee Park v. Rawlings and lifted the injunction in In re

Return Lee to Lee Park. Accordingly, we now rule on Relators’ petition for writ of

injunction.
                                        –4–
                     PRESERVATION OF JURISDICTION
      The Texas Constitution provides that the courts of appeals have such appellate

and original jurisdiction as prescribed by law. TEX. CONST. art. V, § 6. Under the

Government Code, a court of appeals “may issue a writ of mandamus and all other

writs necessary to enforce the jurisdiction of the court.” TEX. GOV’T CODE

ANN. § 22.221(a). Thus, a court of appeals may issue a writ to prevent an appeal

from becoming moot. Dallas Morning News v. Fifth Court of Appeals, 842 S.W.2d

655, 658 (Tex.1992) (orig. proceeding); In re Shields, 190 S.W.3d 717, 719 (Tex.

App.—Dallas 2005, orig. proceeding). Indeed, “[t]he power of the courts of appeals

to protect their jurisdiction is essential for the orderly administration of

justice.” Dallas Morning News, 842 S.W.2d at 658.

      The underlying interlocutory appeal is from the trial court’s granting the

City’s plea to the jurisdiction and dismissing all but one of Relators’ causes of action

concerning the City’s plans to remove and demolish the Monument. In In re Return

Lee to Lee Park, we determined an injunction was necessary to preserve our

jurisdiction concerning the underlying appeal involving the City’s plan to remove

the Monument. In re Return Lee to Lee Park, 2019 WL 511937, at *2. As we stated

in that case, written before the Monument was disassembled and stored:

      The Monument was created in 1896 and has already been relocated
      once. There is no guarantee that the removal process will be seamless
      and without damage to the Monument, or that if it is ultimately returned
      to Pioneer Cemetery that it will be in the same condition as it is today.


                                          –5–
      Although the requested relief regarding the Statue is moot, if this Court
      should conclude on the merits of the underlying appeal that the trial
      court erred and the Monument has already been moved, demolished,
      damaged, or sold this Court’s judgment would be a nullity. Therefore,
      we conclude that an injunction should be granted to preserve our
      jurisdiction over the underlying appeal while we decide the merits.

Id. Likewise, in this case, if the City should sell or give away the Monument (the

City sold the statue of Robert E. Lee), or demolish or damage it, then this Court’s

judgment would be a nullity. See id. Therefore, as we determined in In re Return

Lee to Lee Park, an injunction should be granted to preserve our jurisdiction over

the underlying appeal while we decide the merits. Id.

      The City asserts that Relators should be required to post a bond of $50,000.

That bond request was based on the City’s expectation of the cost of removing the

Monument and of guarding the Monument before its removal from vandalism and

damage. However, the City made that assertion before it disassembled and stored

the Monument. Following the disassembly and storage of the Monument, there is

no evidence of costs the City is incurring because of the underlying lawsuit. In In

re Return Lee to Lee Park, we released the security deposit to the relators after the

City disassembled and stored the Monument. Likewise, in this case, the evidence

does not show a bond is necessary to protect the City. Accordingly, we decline at

this time to require Relators to post a bond. See In re Health Discovery Corp., 148

S.W.3d 163, 166 (Tex. App.—Waco 2004, orig. proceeding) (bond not required for

injunction under Government Code section 22.221(a)).


                                        –6–
                                  CONCLUSION
      We grant Relators’ petition for injunctive relief, and we order the Real Parties

in Interest to maintain the archival storage of the Monument and not to take any

action to sell, give away, alter, damage, destroy, or otherwise dispose of or harm the

Monument pending final disposition of the appeal in cause number 05-20-00190-

CV or further order of this Court.




                                           /Lana Myers/
                                           LANA MYERS
                                           JUSTICE

200279F.P05




                                         –7–